 

April 25, 2013

 

Re:Eos Petro, Inc./Konstant Loan

 

To Whom It May Concern at RT Holdings LLC:

 

Reference is made to the Promissory Note dated October 24, 2011, as subsequently
amended (the “Loan”) by Eos Petro, Inc., a Delaware corporation (“Eos”) and Mr.
Nikolas Konstant (“Konstant”) in favor of RT Holdings LLC, an Arizona limited
liability company (“Lender”).

 

You are hereby requested in this letter (this “Letter Agreement”) to indicate
your agreement to, and acknowledgement of, the following:

 

1.On October 24, 2011, Eos and Konstant, jointly and severally, borrowed
$200,000 from Lender pursuant to the Loan. The principal amount of the Loan was
subject to interest at the rate of 24% per annum commencing on October 24, 2011.
In addition to repaying in full the principal amount owed to Lender, plus
interest, Eos and Konstant agreed to (i) pay Lender a single additional fee of
$10,000 on the maturity date of the loan, and (ii) issue to Lender 220,000
shares of EOS Petro, Inc. common stock.

2.EOS and/or Konstant have made the following payments towards the obligations
owing to Lender arising out of the Loan: $15,000 on 2/11/2013, $25,000 on
2/19/2013, $25,000 on 2/26/2013, $5,000 on 3/18/13, and $25,000 on 4/22/13. The
balance due as of the date of this Letter Agreement is $191,966.49 in principal,
plus $378.67 in accrued but unpaid interest.

3.On or before June 30, 2013, EOS and Konstant have committed to making another
payment of $25,000 towards the remaining obligations arising out of the Loan.
Provided such payment is made, Lender will forbear from enforcing any remaining
obligations arising out of the Loan until August 31, 2013, at which time all
amounts owing will be payable in full.

 

Please acknowledge your agreement to, and acceptance of, the foregoing by
signing this Letter Agreement below. Please return a signed copy to the
undersigned, it being agreed that this Letter Agreement may be executed in
counterparts and signatures received by electronic transmission shall have the
same effect as original signatures.

 

Sincerely,

 

NIKOLAS KONSTANT, signing in his individual capacity and as the CEO of Eos
Petro, Inc., a Delaware corporation

 

/s/ Nikolas Konstant

 

ACKNOWLEDGED AND AGREED TO ON APRIL 25, 2013 BY:

 

RT HOLDINGS LLC       By: /s/ George Winney   Name: George M. Winney   Title:
Attorney for RT Holdings, LLC  

 

Page 1

 

